OPINION
By BARTLETT, J.
After a review of the evidence in the Police Court as shown by the transcript thereof, the judgment of conviction in the trial court is hereby reversed and a new trial granted for the following reasons.
1. The corpus delicti of the alleged offense was not established. Defendant not required to answer a charge against him, in the absence of evidence upon the part of the prosecution sufficient to establish the corpus delicti. 12 O. Jur. Criminal Law, Sec. 295, p. 300.
The only proof before the Court, was the testimony of the police officer as to what defendant said. Extra Judicial confessions alone are not sufficient to prove the body of the crime. 12 O. Jur. Sec. 431, p. 448.
2. No competent evidence was offered which would sustain a con*431viction. The only witness was the officer who did not see defendant operate the motor vehicle. In fact defendant was not at the alleged scene of the offense charged. A blood test was taken, and the officer was permitted to testify that the specimen of blood tested 16. without any showing the officer was present for the test, or that he knew anything about such test, or what it means. The Court itself had no evidence before it as to what 16. means.
3. The defendant did not take the witness stand, yet the Court itself, asked the officer if the defendant had any previous record, and the officers testified as to 3 previous arrests, but there was no showing of any convictions. Thereafter the Court found the defendant guilty and passed sentence.
It is a serious offense to drive a motor vehicle while under the influence of alcohol, in fact such conduct is dangerous.
Yet we must not forget that we are not living in a Police State, but under a constitutional form of government, including a Bill of Rights, sacred to all of us. It is very dangerous to ignore those rights.
4. The judgment of conviction and the sentence, on the weight of the evidence, is reversed, and a new trial granted.